                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION at LONDON

ERNEST LEE SMITH,
      Petitioner,                                            Civil Action No. 6: 18-332-KKC

V.                                                            MEMORANDUM OPINION
                                                                  AND ORDER

J.A. BARNHART, Warden,
      Respondent.


                                         *** *** *** ***

       Federal inmate Ernest Lee Smith has filed a pro se petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241 challenging the enhancement of his federal sentence. [R. 1] The Court must

conduct an initial review of the petition. 28 U.S.C. § 2243; Alexander v. Northern Bureau of Prisons,

419 F. App’x 544, 545 (6th Cir. 2011).

       In October 2007 Smith was charged in Raleigh, North Carolina with several firearms and drug

trafficking offenses. Four months later Smith reached an agreement with the government to plead

guilty to possession with intent to distribute cocaine base in violation of 21 U.S.C. § 841(a)(1) and

possession of a firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)

in exchange for the dismissal of the other charges. As part of that agreement, Smith expressly waived

“all rights to contest the conviction or sentence in any post-conviction proceeding ...” The Presentence

Report concluded that Smith was a career offender under Section 4B1.1 of the Sentencing Guidelines

because his 1993 North Carolina conviction for breaking and entering qualified as a “crime of

violence” and his 2000 North Carolina conviction for trafficking in cocaine qualified as a “controlled

substance offense.” In May 2008 the trial court sentenced Smith at the bottom end of the applicable




                                                   1
guidelines range to 202 months imprisonment on the drug trafficking count, and to a consecutive 60-

month term on the firearms charge. United States v. Smith, No. 7: 07-CR-123-FL-1 (E.D.N.C. 2007).

        Smith thereafter filed several motions seeking relief from his sentence pursuant to 28 U.S.C. §

2255. In his second such motion filed in 2012, Smith contended that his prior North Carolina conviction

for trafficking in cocaine no longer qualified as a “controlled substance offense” in light of the Fourth

Circuit’s decision in United States v. Simmons, 649 F. 3d 237 (4th Cir. 2011). [R. 38 therein] The

government conceded that point, but argued that Smith’s § 2255 motion was barred by the collateral

attack waiver in the plea agreement, constituted a “second or successive” motion that was not

authorized by the court of appeals, and was not timely asserted. The government also noted that Smith

had two other prior convictions that qualified as “crimes of violence”: a 1999 conviction for solicitation

to commit robbery with a dangerous weapon and a 1999 conviction for solicitation to commit first

degree burglary. Smith therefore qualified as a career offender in any event. [R. 43 therein] The trial

court denied the § 2255 motion both because Smith “waived his right to attack his conviction and

sentence collaterally on the basis of Simmons” and because it was successive. [R. 45, 52 therein]

        In his present § 2241 petition Smith simply re-asserts his Simmons claim. Smith argues that he

faced no more than a 12-month sentence for his North Carolina drug trafficking crime, and therefore

that offense was not “punishable by imprisonment for a term exceeding one year” as required to satisfy

the definition of a “crime of violence” under U.S.S.G. § 4B1.2(a). [R. 1-1] However, the Court has

thoroughly reviewed Smith’s petition, and concludes that it must be denied for several reasons.

        First, in his plea agreement Smith knowingly and voluntarily waived his right to appeal or

collaterally attack his conviction or sentence. Such waivers are enforceable and apply to proceedings

under § 2241. Slusser v. United States, 895 F.3d 437, 439 (6th Cir.) (“It is well-settled that a knowing

and voluntary waiver of a collateral attack is enforceable.”) (citing Watson v. United States, 165 F.3d

486, 489 (6th Cir. 1999)), petition for cert. filed, No. 18-6807 (Nov. 26, 2018). Smith bargained for

and received a substantial reduction in the sentence he faced in exchange for his agreement to plead

                                                    2
guilty and to waive his right to challenge his conviction or sentence. Smith is therefore barred from

challenging his conviction or sentence in this proceeding. Moser v. Quintana, No. CV 5: 17-386-DCR,

2017 WL 5194507, at *2 (E.D. Ky. Nov. 9, 2017), aff’d, No. 17-6421 (6th Cir. June 21, 2018); Rivera

v. Warden, FCI, Elkton, 27 F. App’x 511, 515 (6th Cir. 2001).

        Second, Smith’s claim is not cognizable in a § 2241 petition. To challenge the legality of his

federal conviction or sentence a federal prisoner must file a motion under 28 U.S.C. § 2255 in the court

that convicted and sentenced him. Capaldi v. Pontesso, 135 F.3d 1122, 1123 (6th Cir. 2003). Under a

narrow exception to this rule a prisoner may challenge the enhancement of his federal sentence in a

§ 2241 petition, but only if: (1) the petitioner’s sentence was imposed when the Sentencing Guidelines

were mandatory before the Supreme Court’s decision in United States v. Booker, 543 U.S. 220 (2005);

(2) the petitioner was foreclosed from asserting the claim in a successive petition under § 2255; and

(3) after the petitioner’s sentence became final, the Supreme Court issued a retroactively applicable

decision establishing that - as a matter of statutory interpretation - a prior conviction used to enhance

his or her federal sentence no longer qualified as a valid predicate offense. Hill v. Masters, 836 F. 3d

591, 595, 599-600 (6th Cir. 2016).

        Smith was sentenced in 2008, long after Booker was decided and under a discretionary

guidelines regime. His claims thus do not satisfy the threshold criteria for cognizability under Hill.

Arroyo v. Ormond, No. 6: 17-CV-69-GFVT (E.D. Ky. 2017), aff’d, No. 17-5837 (6th Cir. April 6,

2018) (“Arroyo was sentenced in October 2006, after the Supreme Court’s decision in Booker ... On

this basis alone, Arroyo’s claim does not fall within Hill’s limited exception for bringing a § 2241

habeas petition to challenge a federal sentence.”); Contreras v. Ormond, No. 6: 17-CV-329-GFVT

(E.D. Ky.), aff’d, No. 18-5020 at p. 2-3 (6th Cir. Sept. 10, 2018). This aspect of the published panel

opinion in Hill is binding upon all courts within the Sixth Circuit. See Anderson v. Ormond, No. 6:18-

CV-254-CHB, 2018 WL 6594539, at *3-4 (E.D. Ky. Dec. 14, 2018).



                                                   3
        Smith’s claim also fails to satisfy the third requirement of Hill because it is predicated upon

Simmons, which is not a decision issued by the United States Supreme Court. A decision issued by

another federal court of appeals does not provide a viable basis to seek relief under § 2241 because

“[t]o date, the savings clause has only been applied to claims of actual innocence based upon Supreme

Court decisions announcing new rules of statutory construction unavailable for attack under section

2255.” Hayes v. Holland, 473 F. App’x 501, 501-02 (6th Cir. 2012); see also Taylor v. Edenfield, No.

6: 13-CV-202-DCR (E.D. Ky. 2013), aff’d, No. 14-5388 (6th Cir. 2014) (rejecting § 2241 petition

based upon Simmons because “both Taylor’s challenge to his career-offender sentence and his § 922(g)

conviction are predicated on Fourth Circuit, not Supreme Court, authority.”).

        Of course, Simmons was decided upon then-recently issued guidance from the Supreme Court

in Carachuri-Rosendo v Holder, 560 U.S. 563 (2010), but Smith cannot rely upon that decision either.

While the Fourth Circuit applied the analytical framework described by the Supreme Court in

Carachuri-Rosendo to § 841(b) determinations in Simmons, “[t]he fact that this Court relied on

Carachuri in reaching its decision in Simmons does not mean that Carachuri itself announced a new

rule of substantive criminal law, only that this Court applied Carachuri in such a way as to announce

such a [new substantive rule.]” Miller v. United States, 735 F. 3d 141, 146 (4th Cir. 2013). In addition,

the Supreme Court’s decision in Carachuri-Rosendo more narrowly defined the meaning of the term

“aggravated felony” set forth in 8 U.S.C. § 1229b(a)(3) for purposes of the Immigration and

Naturalization Act; it did not address the definition of a “crime of violence” under U.S.S.G. § 4B1.2(a).

It therefore does not apply to Smith’s circumstances and provides no basis to invoke the savings clause.

Cf. Fields v. Warden, FCC Coleman-USP 1, 612 F. App’x 980, 982 (11th Cir. 2015).

        Accordingly, it is ORDERED as follows:

        1.      Smith’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 [R. 1] is

DENIED.



                                                   4
         2.     This action is DISMISSED and STRICKEN from the Court’s docket.

         3.     Judgment shall be entered contemporaneously with this Memorandum Opinion and

Order.

         Entered: January 28, 2019.




                                              5
